DETAILED ACTION
	Claims 72-98 are currently pending.  Claims 72-81 and 92-98 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/03/2021 is acknowledged.
Claims 82-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2021.
Applicant’s election of polymers and substrates made of materials that are not cationic in the reply filed on 01/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	No claims are withdrawn as a result of the species election.
Priority
	The instant application is a national stage entry of PCT/IL2018/050848, filed 07/30/2019, which claims priority to provisional application 62/538,717, filed 07/30/2017.
Information Disclosure Statement

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 72-76, 78-81 and 94 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017432 in view of US 2015/0251389 and Food (Food Navigator.com, Nanotech discovery promises safer food packaging, 07/19/2008, pgs. 1-2).
	Regarding claim 72, the limitation of a film characterized by an upper surface and a lower surface, said film comprising an nanocrystalline cellulose (NCC) and particles of substance, said particles at least partially embedded within said film, wherein said particles are characterized by a median diameter of between 0.5 um and 10 um is met by the ‘432 publication teaches a substrate coated on at least one region thereof with a layer of nanocomposites nanocellulose materials and nanoparticles (abstract).  A novel polymeric material and an active nanocellulosic material are taught to form a composite structure ([0005]-[0006]).  A multilayer invention is taught comprising at least one layer of nanoparticles and/or a nanocellulose material ([0008], [0017]).  The nanoparticles are taught as entrapped or embedded at the interface region between layers of said nanocellulose material, wherein the layer is generally a monolayer, bilayer or multilayer thin film formed of nanocellulose/nanoparticles blend [0009].  A film layer would inherently have an upper and lower surface.  The ‘432 publication teaches the nanocellulose material include nanocrystalline cellulose [0021].  The nanoparticles are taught to be embedded in the nanocellulose material and may be any type of nanoparticle which has a dimeter below 1,000 nm (1 um) [0032] wherein the nanoparticle may be metal oxide [0035].

	Regarding claim 74, the limitation of wherein said film is characterized by a thickness of between 0.5 um and 10 um is met by the ‘432 publication teaching the thickness of each layer being between 5 to 1000 nm [0009], which leads to .005 um to 1 um, thus overlapping with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 75, the limitation of wherein said film comprises at least one additive is met by the ‘432 publication teaching the nanocomposite comprising the nanocellulose material and plurality of nanoparticles contains additionally materials such as adhesives, antioxidants, fillers, other [0020].
	Regarding claim 76, the limitation of comprising a layer NCC layer comprising NCC but not MG) or MG(OH)2, said NCC layer in contact with said lower surface is met by the ‘432 publication teaching the multilayer structure having one or more additionally layers of nanocellulose material which are free from nanoparticles [0010] wherein the substrate material may have one or more layers of nanocrysatlline cellulose free of nanoparticles as it increase the stiffness of the sheet [0080].  The layer is taught to be 
Regarding claim 78, the limitation of comprising a layer NCC layer comprising NCC but not MG) or MG(OH)2, said NCC layer in contact with said upper surface is met by the ‘432 publication teaching the multilayer structure having one or more additionally layers of nanocellulose material which are free from nanoparticles [0010] wherein the substrate material may have one or more layers of nanocrysatlline cellulose free of nanoparticles as it increase the stiffness of the sheet [0080].  The layer is taught to be nanoparticle free and applied to the film of NCC/nanoparticle, thus teaching application to the upper surface as either surface may be interpreted as the upper surface.
	Regarding claim 79, the limitation of wherein said film comprises between 1% and 50% by weight of said antimicrobial substance is met by the ‘432 publication teaching the amount of the nanoparticles in the nanocellulose material is between about 0.05 and 10% w/w [0061].
	Regarding claim 80, the limitation of additionally comprising a substrate disposed such that said lower surface of said film is in contact with said substrate is met by the ‘432 publication teaching the nanocomposite applied onto the substrate surface may be provided [0041].  The nanoparticle may be blended into the nanocellulose material prior to application onto a surface of the substrate [0058].  Thus the composite layer is taught as layered onto the substrate, thus an outer layer is in contact with the substrate and the lower surface may be either surface as it has no other characteristics.
	Regarding claims 81 and 94, the limitation of wherein said substrate is character by at least one of the following characteristics including said substrate is not cationic is 

	The ‘432 publication does not specifically teach an antimicrobial chemical trap comprising an antimicrobial layer comprising antimicrobial substance selected form the group consisting of Mg), Mg(OH)2, mixtures thereof (claim 72).
	The ‘389 publication teaches a gas barrier laminate including a gas barrier layer on a plastic substrate wherein the plastic substrate includes a metal compound in a content of 0.1 to 70% by mass (abstract).  The gas barrier layer is a multilayer film and at least one layer of the multilayer film includes the metal compound [0016].  The metal compound is selected from magnesium, calcium and zinc [0019] wherein such metals include the oxides and hydroxide forms [0028] such as magnesium oxide [0029].  The metal compounds preferably form a powder of the average particle size of 0.001 to 10 um, more preferably 0.05 to 1 um [0030].  The metal particle size is taught as optimizable property as smaller sizes tend to aggregate and large sizes can lead to film breakage [0030], thus making it obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the particle size of the metal compound in a film.  Magnesium oxide is exemplified [0120].  The film may be used for packaging of food products [0094].
	Food teaches the promise of safer food packaging (title).  Nanoparticles of zinc oxide and magnesium oxide have been shown to be effective in killing microorganisms 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use magnesium oxide particles as taught by the ‘389 publication for the metal particles taught by the ‘432 publication because the ‘389 publication teaches it was known to use magnesium oxide particles in food packaging coating layers and the ‘432 publication is directed to food packaging film which contains metal particles.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘432 publication teaches any metal particles may be used.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘432 publication teaches the use of any metal particle which maybe includes zinc oxide and wherein the ‘389 publication teaches metal compounds include magnesium oxide and zinc oxide can be used in food packaging coatings interchangeable, thus having an expectation of success of using magnesium oxide in the composite for food packaging taught by the ‘432 publication.  One of ordinary skill in the art before the filing date of the claimed invention would have motivation to use magnesium oxide as Food teaches the use of magnesium oxide in food packaging to be an effective antimicrobial compound.  It would have been obvious to one of ordinary skill in the art to optimize the particle size of the metal particles as taught by the ‘432 publication because the ‘389 publication teaches a wide range of particle sizes which 
	Regarding the ‘antimicrobial chemical trap’, the combination of references teaches the structure of the instant claim and thus would be capable of performing as a chemical trap, absent factual evidence to the contrary.

Claims 77, 92-93 and 95-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017432 in view of US 2015/0251389 and Food as applied to claims 72-76, 78-81 and 94 above, and further in view of US 2012/0237750.
As mentioned in the above 103(a) rejection, all the limitations of claims 72-76, 78-81 and 94 are taught by the combination of the ‘432 publication, the ‘389 publication and Food.  
Regarding claim 95, the limitation of comprising a lower NCC layer comprising NCC but not MgO or Mg(OH)2 is met by the ‘432 publication teaching the multilayer structure having one or more additionally layers of nanocellulose material which are free from nanoparticles [0010] wherein the substrate material may have one or more layers of nanocrysatlline cellulose free of nanoparticles as it increase the stiffness of the sheet [0080].  The layer is taught to be nanoparticle free and applied to the film of NCC/nanoparticle, thus teaching application to the lower surface as either surface may be interpreted as the lower surface.
Regarding claims 96-98, the limitation of additionally comprising a substrate disposed such that said lower surface of said film is in contact with said substrate is met 
The combination of references does not specifically teach wherein said lower NCC layer comprises at least one additive (claim 77) and that additive is a polymer (claims 93 and 95).
The combination of references does not specifically teach wherein said film comprises an additive and said additive is a polymer (claim 92).
The ‘750 publication teaches a flexible nanocrystalline cellulose film (NCC) include a polymer while retaining the property of tunable color.  Polymers include for example PVOH and are effective in increasing the flexibility of the NCC films (abstract).  The PVOH functions as a lubricant and as a plasticizer in the NCC film so the addition of PVOH helps achieve good flexibility [0013].  The film is taught to be used as a barrier material [0036].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVOH in each of the NCC layers taught by the ‘432 publication because the ‘750 publication teaches the use of PVOH is known to be used in NCC films in order to provide flexibility to the film layer.  One of ordinary skill .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 72, 74-76 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-81 and 92-98 of U.S. Patent No. 10,294,383 in view of US 2015/0251389 and Food.  The instant claims and the ‘383 patent are directed to NCC composite blends containing metallic particles which may be combinations thereof, thus reading on NCC and metallic particle layer which contains an additive.  The film is taught to be between 4 and 1000 nm thick thus overlapping with 2 or mixtures thereof with a particle size of between 0.5 um and 10 um.
The ‘389 publication teaches a gas barrier laminate including a gas barrier layer on a plastic substrate wherein the plastic substrate includes a metal compound in a content of 0.1 to 70% by mass (abstract).  The gas barrier layer is a multilayer film and at least one layer of the multilayer film includes the metal compound [0016].  The metal compound is selected from magnesium, calcium and zinc [0019] wherein such metals include the oxides and hydroxide forms [0028] such as magnesium oxide [0029].  The metal compounds preferably form a powder of the average particle size of 0.001 to 10 um, more preferably 0.05 to 1 um [0030].  The metal particle size is taught as optimizable property as smaller sizes tend to aggregate and large sizes can lead to film breakage [0030], thus making it obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the particle size of the metal compound in a film.  Magnesium oxide is exemplified [0120].  The film may be used for packaging of food products [0094].
	Food teaches the promise of safer food packaging (title).  Nanoparticles of zinc oxide and magnesium oxide have been shown to be effective in killing microorganisms (page 1, first paragraph).  Food teaches hopeful that nanoparticles zinc oxide and magnesium oxide could provide safe and affordable food packaging in the not to distant 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use magnesium oxide particles as taught by the ‘389 publication for the metal particles taught by the ‘383 patent because the ‘389 publication teaches it was known to use magnesium oxide particles in food packaging coating layers and the ‘383 patent is directed to food packaging film which contains metal particles.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘383 patent teaches the use of any metal particle which maybe includes zinc oxide and wherein the ‘389 publication teaches metal compounds include magnesium oxide and zinc oxide can be used in food packaging coatings interchangeable, thus having an expectation of success of using magnesium oxide in the composite for food packaging taught by the ‘383 patent.  One of ordinary skill in the art before the filing date of the claimed invention would have motivation to use magnesium oxide as Food teaches the use of magnesium oxide in food packaging to be an effective antimicrobial compound.  It would have been obvious to one of ordinary skill in the art to optimize the particle size of the metal particles as taught by the ‘383 patent because the ‘389 publication teaches a wide range of particle sizes which may be used in food packaging films wherein the particle size is taught as optimizable in order to prevent aggregation and not to large as to make the film fragile.


Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613